Citation Nr: 1506381	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-27 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for left leg/thigh numbness.

4.  Entitlement to service connection for a left leg/hip disorder with limitation of motion.


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974.

This appeal to the Board of Veterans' Appeals (BVA) is from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  
The case was previously remanded by the Board in December 2013.

The issues of service connection for a low back disorder and left leg/thigh numbness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed hypertension is not shown to have manifested in service or during the first post-service year and it is not shown to be related to his service.

2.  The Veteran is not shown to have a left hip/leg disorder.


CONCLUSIONS OF LAW

1.  The criteria are not met to establish service connection for hypertension.  38 U.S.C.A 38 U.S.C.A38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria are not met to establish service connection for a left leg/hip disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

A February 2010 pre-decisional letter contained legally sufficient notice to the Veteran of the information and evidence necessary to substantiate his claims and of his and VA's responsibilities in obtaining information and evidence to support his claims, and general notice of disability ratings and effect dates of awards.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Veteran's service treatment records and VA and non-VA treatment records have been obtained and associated with the claims folder.  

The RO did not arrange for a VA examination for hypertension and the Board did not require one in the December 2013 remand.  When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the Court held a VA examination and opinion are required when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  Here, there is no in-service evidence of hypertension and there is no post-service evidence of hypertension until decades after service.  There is no competent and credible evidence suggesting a nexus between current hypertension and service.  Under these circumstances, an examination and opinion are not needed.

The Board finds there has been substantial compliance with its remand directives to verify National Guard dates for ACDUTRA and INACDUTRA, obtain the Veteran's prison records and outstanding National Guard treatment records, ongoing VA treatment records, and a VA examination and opinion.

The AMC received a negative response regarding National Guard treatment records.  The Veteran was notified via a February 2014 letter that exhaustive efforts to retrieve National Guard records were unsuccessful.  See Correspondence received February 11, 2014 and VA Memo received February 14, 2014.  The only available record shows he enlisted in the Army National Guard in July 1975 and separated in July 1976.  See Certificate of Release or Discharge received July 3, 2014.  Correspondence in January 2014 asked the Veteran to provide information and a release for private treatment during his periods of incarceration; the Veteran failed to respond.  Absent such authorization, further efforts to obtain these records are not warranted.  The RO also arranged for a VA examination for the left hip/leg disorder in January 2014 that is deemed to be adequate for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Accordingly, the Board's remand directives have been accomplished to the extent possible, and it will proceed with appellate review.  

Legal Criteria and Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

The evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))). 

Service connection will also be presumed for certain chronic diseases, including hypertension, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim.  38 C.F.R. § 3.303(b).  But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In deciding these claims, the Board must determine the probative value of all of the evidence submitted, so of both the lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence also is "credible", or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board additionally must determine whether the evidence also is credible).  Only if the evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The third and final step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

In certain instances, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau, supra. (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

On the other hand, laypersons equally have been found not competent in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

A.  Hypertension

Based on the evidence assembled, the Board finds that a preponderance of the evidence is against the claim for service connection for hypertension.

The Veteran's service treatment records show there were no complaints, findings, or diagnosis of hypertension.  His enlistment and separation examination reports of November 1972 and October 1974 show his blood pressure readings were within normal limits.  Associated medical history reports are also negative with regard to hypertension.  An October 1973 dental medical history questionnaire contains a negative response for abnormal blood pressure.  See pages 5, 10, 15, 18 and 26 of STR - Medical.  

The Veteran separated from service in November 1974, and while there are no records within the one-year period following his separation to consider, he has also made no assertions regarding continuity of symptomatology since service.  He has also not stated when the disorder was initially diagnosed.  The only record that offers any insight into the onset of hypertension is a May 2008 private medical record furnished by the Social Security Administration (SSA) that indicates he had a one-year history of hypertension.  See page 86 of Medical Treatment Records (MTRs) received April 15, 1975.

Given that there is no evidence of hypertension in service, no continuity of symptoms since service, and an initial diagnosis made more than 30 years after service, the presumption under 38 C.F.R. §§ 3.307, 3.309 does not apply.  Likewise, the provisions of subsection 3.303(b) for chronic disabilities do not apply.  

Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may also be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

In short there is simply no competent and credible evidence of a nexus between a disease or injury in service and the Veteran's development of hypertension decades later.  Based on the evidence, a preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine does not apply and the service connection claim is denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 


B. Left Leg/Hip Disorder

The Veteran contends he has a left leg/hip disorder with limitation of motion related to his military service.  

Congress specifically limited entitlement for service-connected disease or injury cases where such incidents had resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The Federal Circuit Court observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Simply put, in the absence of proof of present disability, namely a left leg/hip disorder, there can be no valid claim.

The medical evidence shows the Veteran has had complaints of pain associated with his left hip.  However, the record also shows that the Veteran's symptoms do not represent a left hip/leg disorder separate from his low back disorder.

A January 2010 VA treatment record shows the Veteran complained of low back pain with numbness and tingling from the left hip to the knee.  He also reported having to at times move his leg manually using his hands.  The assessment was left-sided low back pain with radiculopathy to left leg.  See page 9 of MTR - Government received August 25, 2010.  

An October 2008 record indicates an MER was negative for the hips.  See page 2 of MTR - furnished by SSA received January 26, 2012.

A May 2013 VA treatment record notes complaints of low back pain that traveled to the left buttock, hip, and thigh; the assessment included lumbar radiculitis, lumbar spine degenerative disc disease, myofascial pain syndrome, and facet joint syndrome.  See pages 49 and 50 of CAPRI records received January 2, 2014.

On January 2014 VA examination, the physician determined the Veteran had no injuries or separate condition involving the left hip or knee; the symptoms were consistent with lumbar radiculopathy.  Notably, the Board is remanding below the issue involving the left leg numbness as associated with the lumbar radiculopathy, so that is a separate issue apart from the claimed left hip/leg disorder.  Given there is no clinical evidence of a left hip/leg disorder, there is no evidence of the claimed disability.  In addition, while the Veteran is competent to describe his left hip/leg symptoms, he is not competent to provide a diagnosis of an underlying medical disorder, as this is a medical determination too complex for a layperson.  Again, the only left lower extremity disability shown by the competent and credible evidence of record is radiculopathy, and this claim is remanded below.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection that doctrine is not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Therefore, the claim must be denied.


ORDER

Service connection for hypertension is denied.

Service connection for a left hip/leg disorder is denied.


REMAND

The Board finds that additional development is needed prior to making a determination on the service connection claims for low back and left leg/thigh numbness (i.e., radiculopathy).  In this regard, the January 2014 VA examination did not substantially comply with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The left lower extremity lumbar radiculopathy claimed as left leg numbness is intertwined with the low back claim.

Accordingly, the case is REMANDED for the following action:




1.  Make the Veteran's claims file, to include all VBMS and Virtual VA records, available to the physician who conducted the January 2014 VA examination to review and provide a supplemental opinion.  

a) The physician is advised that the rationale used to explain the negative opinion regarding the current low back disorder's relationship to service is factually inaccurate and not compliant with the Board's prior remand.  Specifically, he stated there is no STR evidence for any complaint or injury to the back in service or within one year following discharge.  

The STRs contain a September 1974 record in which the Veteran reported having back pain for 3 days.  It was initially injured taking PTS and then reinjured the day before while lifting a couch.  He requested to see a doctor, but there is no record of follow-up.  The physician also did not note or consider the Veteran's lay statement regarding an injury during National Guard duty in which he injured his back after falling into a pit in the motor pool.  Although none of his National Guard records could be located, the Veteran is competent to report his injury.

b) In light of all of the evidence of record, including the evidence highlighted above, the physician must offer an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the current low back disorder had its clinical onset during active service or is related to any in-service event or injury in service.  In rendering an opinion, the physician must also provide a complete rationale that specifically addresses the in-service back injury and the reported National Guard back injury.

A complete rationale must be provided for all opinions.

2.  Review the claims file and ensure the foregoing development action has been conducted and fully completed.  If the supplemental opinion does not include adequate responses to the Board's directives then it must be returned to the physician for corrective action.

3.  Then after completing the requested actions and any additional development deemed warranted, readjudicate the claims on appeal.  If any benefit remains denied, furnish the Veteran and his representative, if any, with a supplemental statement of the case and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


